Title: To Alexander Hamilton from George Washington, 29 October 1795
From: Washington, George
To: Hamilton, Alexander



My dear Sir,
Philadelphia 29th. Oct 1795.

(Private)
Two or three days ago I wrote you a few lines in haste, and promised one more lengthy when I was more at leisure. For this purpose I am now seated.
The letters from young Fayette and Mr. Frestal; my letter to Mr. Cabot; and his answer (all of which are herewith enclosed for your perusal—mine in the rough state it was first drawn and to be returned when read) will give you a full view of what I have already done in this affair, up to the present moment. I have, unavailingly, owing to accidents, been endeavouring through indirect means, to learn Mr. Adets sentiments relative to the coming over of this young gentleman. But if you, after the information now given; and the reiterated assurance of what I have expressed in my letter to Mr. Cabot, and which I authorise you to repeat to him again, in the very strongest terms you can conceive, should be of opinion that I ought to go further at this time, I will do so at all events: for to be in the place of a father and friend to him I am resolved, under any circumstances. If therefore, as I have just said, you should think that good would come from it; or even consolation flow therefrom to young Fayette and his Tutor; I pray you to send them hither incog, without delay, that some plan may be fixed upon: in settling of which, I pray you to give me your ideas of that which shall appear most eligable either by them, or previous to their arrival here.
Other matters which I have to communicate, shall become the subject of another letter.
I am ever and Affectionately Yours

Go: Washington
Colo. Hamilton.

